19-3849
     Zhong v. Garland
                                                                                   BIA
                                                                              Cheng, IJ
                                                                           A200 919 261
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 5th day of January, two thousand twenty-two.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            DENNY CHIN,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   WEI JUN ZHONG, AKA XIAO JUN
14   ZHONG,
15            Petitioner,
16
17                      v.                                       19-3849
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Aleksander Boleslaw Milch, Esq.,
25                                      The Kasen Law Firm, PLLC,
26                                      Flushing, NY.
27
28   FOR RESPONDENT:                    Jeffrey Bossert Clark, Acting
29                                      Assistant Attorney General; Song
 1                                Park, Acting Assistant Director;
 2                                Virginia L. Gordon, Trial
 3                                Attorney, Office of Immigration
 4                                Litigation, United States
 5                                Department of Justice, Washington,
 6                                DC.
 7
 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner Wei Jun Zhong, a native and citizen of the

13   People’s Republic of China, seeks review of an October 21,

14   2019, decision of the BIA affirming a February 27, 2018,

15   decision of an Immigration Judge (“IJ”) terminating Zhong’s

16   asylee status and ordering removal.       In re Wei Jun Zhong, No.

17   A200 919 261 (B.I.A. Oct. 21, 2019), aff’g No. A200 919 261

18   (Immig. Ct. N.Y. City Feb. 27, 2018).       We assume the parties’

19   familiarity with the underlying facts and procedural history.

20       We have reviewed both the IJ’s and the BIA’s opinions.

21   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

22   Cir. 2006).   We review the agency’s findings of fact for

23   substantial evidence and questions of law de novo.          See Lecaj

24   v. Holder, 616 F.3d 111, 114 (2d Cir. 2010).

25       “Asylum   .   .   .   does   not   convey   a   right   to   remain

26   permanently in the United States, and may be terminated if

                                       2
 1   the [agency] determines that . . . the alien no longer meets

 2   the conditions [for asylum] . . . owing to a fundamental

 3   change in circumstances.”        8 U.S.C. § 1158(c)(2).      “An [IJ]

 4   or the [BIA] may reopen a case . . . for the purpose of

 5   terminating a grant of asylum.”          8 C.F.R. § 1208.24(f).     “In

 6   such a reopened proceeding, the [Government] must establish,

 7   by a preponderance of evidence” that, as relevant here, the

 8   alien’s asylum application contained fraud “such that he or

 9   she was not eligible for asylum at the time it was granted.”

10   8 C.F.R. § 1208.24(a)(1), (f).           The agency did not err in

11   reopening and terminating Zhong’s asylee status.

12       The    agency   reasonably         found   that   the   Government

13   established by a preponderance of the evidence that Zhong’s

14   application was fraudulent given that it was prepared by an

15   attorney later convicted of immigration fraud for filing

16   asylum applications containing strikingly similar claims to

17   Zhong’s   claim   during   the   period    Zhong’s    application   was

18   filed.    See id.; see also Mei Chai Ye v. U.S. Dep’t of

19   Justice, 489 F.3d 517, 524 (2d Cir. 2007) (“[T]his court has

20   . . . firmly embraced the commonsensical notion that striking

21   similarities between affidavits are an indication that the

22   statements are canned.” (internal quotation marks omitted)).


                                        3
 1   Further, the agency provided Zhong an opportunity to respond

 2   to the Government’s evidence of fraud, but reasonably found

 3   his testimony not credible given his inconsistent statements

 4   regarding whether he had ever been arrested and whether he

 5   had ever met the lawyer, later convicted of fraud, who

 6   prepared   his   application   and   attended    a   master    calendar

 7   hearing with him.        See 8 U.S.C. § 1158(b)(1)(B)(iii); see

 8   also Likai Gao v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020)

 9   (“[E]ven a single inconsistency might preclude an alien from

10   showing that an IJ was compelled to find him credible.

11   Multiple    inconsistencies     would   so    preclude     even   more

12   forcefully.”).      We    do   not   consider    Zhong’s      remaining

13   arguments, which are unexhausted.            See Lin Zhong v. U.S.

14   Dep’t of Justice, 480 F.3d 104, 107 n.1, 122 (2d Cir. 2007).

15       For the foregoing reasons, the petition for review is

16   DENIED.    All pending motions and applications are DENIED and

17   stays VACATED.

18                                   FOR THE COURT:
19                                   Catherine O’Hagan Wolfe,
20                                   Clerk of Court




                                      4